Preparation of the European Council to be held on 10 and 11 December 2009 (debate)
The next item is the statements by the Council and the Commission on preparation of the European Council to be held on 10 and 11 December 2009.
Mr President, Mr Barroso, honourable Members, it is wonderful to have this opportunity to have this debate with you ahead of the next meeting of the European Council. It will, of course, be the second ordinary meeting held during the Swedish Presidency and it will also be the last time that it is led by a rotating presidency.
As you know, the Treaty of Lisbon enters into force on 1 December, but in accordance with the declaration adopted in the European Council in December 2008, the rotating Presidency will continue to preside over the European Council until the Presidency ends at the end of the year. All the Member States have now ratified the treaty and deposited their instruments of ratification in Rome. I am therefore delighted to be able to confirm that the Treaty of Lisbon will indeed enter into force on 1 December.
The work involved in getting to this point was long and strenuous, as Parliament is well aware. The new treaty will change the way the EU works in several respects. As a result of the treaty, we will have better opportunities to get to grips with the important issues that the EU is facing and we can do this in a more democratic, transparent and efficient manner. It also brings with it many important reforms that affect you here in Parliament.
At the European Council's extra meeting last week, the Heads of State or Government agreed to appoint Herman van Rompuy as President of the European Council. He will lead the European Council's work and take it forward from 1 January.
Agreement was also reached, following approval from the Commission President, on the appointment of Catherine Ashton as the new High Representative for Foreign Affairs and Security Policy. In line with the treaty, Mrs Ashton will take up all of her roles on 1 December, including that of Vice-President of the Commission. Just as the European Parliament adopts a position on all Members, you will, of course, also be holding a hearing with Mrs Ashton. I understand that she will shortly be presenting herself to the Committee on Foreign Affairs and answering questions.
The European Council also reached agreement on the appointment of Pierre de Boissieu as Secretary-General of the Council Secretariat.
The work in preparation for the entry into force of the Treaty of Lisbon has continued as detailed by the Presidency in its status report to the European Council in October. On 1 December, a number of decisions will be taken in order to put the Treaty of Lisbon fully in place, for example, with regard to revised rules of procedure for the Council and rules of procedure for the European Council. At the European Council meeting in December, we will present a new report summarising the status of the issues that we have dealt with in connection with the implementation and practical application of the Treaty of Lisbon. The European External Action Service will be included among these issues. The report will also contain a road map pointing the way forward for the work in this area.
At the European Council meeting in December, the focus will primarily be on economic and financial issues. The effects of the crisis will be felt for a long time to come - particularly on the labour market. However, it is also important for us to take a long-term view and to meet important challenges in both the medium and the long term.
The EU, the Member States and Europe's central banks have taken numerous measures, for example, guarantee programmes for banks and the European Economic Recovery Plan. These measures have made a major contribution to increasing financial stability and reducing the effects of the crisis on growth and employment.
The economic prospects look brighter, but there are still major risks. It is therefore not yet time to withdraw the support measures that have been taken. However, within the Council we have initiated a discussion about how these special crisis measures should be phased out and when this can start. The European Council will review the work that the Council has done with regard to exit strategies. We will also monitor the EU's Economic Recovery Plan.
With regard to the financial markets, it is gratifying that the situation on the financial market has improved considerably. The financial sector's need for support measures has diminished. We therefore need to formulate strategies for how the measures can be phased out in a coordinated way. However, it is important to emphasise that it is still too early to begin a general phasing out of the support measures in the financial area.
The Swedish Presidency is seeking agreement on a number of guiding principles with regard to the timing, coordination and sequencing of the phasing out of the support measures.
I will now turn to financial supervision. There is agreement that increased and improved cooperation in relation to financial supervision within the EU is necessary, particularly in view of the experience we have had during the financial crisis.
The proposal for the structure and focus of the work in the Systemic Risk Council was adopted by the EU's finance ministers at the Ecofin meeting on 20 October. The Presidency then received the mandate to initiate negotiations with the European Parliament, which we have done.
As regards the three 'micro-authorities', the Presidency's aim is to arrive at a general approach for these authorities and hence for the entire supervisory package at the next Ecofin meeting on 2 December so that we can report back to the Council in December.
The value of having a structure in place is significant for the financial services industry, for the world outside Europe and for our citizens. The package will include a requirement for the plan to be reviewed in three years. We will then be able to rectify any shortcomings that stand out as functioning less well or as being less effective.
The EU's current strategy for jobs and growth, the Lisbon strategy, expires next year. It is therefore imperative that the EU should agree on a new strategy that is able to promote a vision for long-term growth and prosperity. This will be one of the most important issues over the next few months and one of the priority issues for the forthcoming Spanish Presidency.
The economic and financial crisis has created pressure for immediate action to be taken to minimise the impact on growth and the labour market. At the same time, structural weaknesses and the long-term challenges for our economies have become more apparent.
Maintaining and strengthening Europe's competitiveness on the global market, combating climate change and dealing with the challenges as a consequence of an ageing population are demanding tasks for the European Union and its Member States in the medium and long term. These require common and coordinated solutions, a common vision and a strengthened European reform agenda for the next ten years.
The vision is about turning challenges into opportunities. It is about fully realising the potential of the internal market and exploiting the advantages of foreign trade and openness. It is about recognising the opportunities involved in turning Europe into an eco-efficient or climate-smart economy and creating a labour market with high levels of employment, sustainable public finances and social cohesion.
During the Swedish Presidency, a second follow-up assessment of the EU's sustainability strategy is being carried out. Progress has been made in many areas. At the same time, there are several areas where unsustainable trends have been identified. These areas include the rapid increase in demand for natural resources, the diminishing of biological diversity, the increase in energy consumption by the transport sector and the persistence of global poverty.
We have raised the question of how we can monitor and follow up the strategy in a better and more effective way, including how we can make use of the benefits of coordination resulting from the interaction with other EU strategies, the Lisbon strategy, for example.
The Integrated Maritime Policy will also be discussed at the European Council meeting. The Commission has recently submitted its progress report. The European Council will examine the report and give its opinion of the future direction of this important cross-sectoral work. In this regard, I would like to emphasise our view of sustainable economic growth and eco-efficient work and innovation.
I will now turn to another very important item at the European Council meeting, namely the adoption of a new five-year work programme in the area of freedom, security and justice. The Stockholm Programme is intended to supersede the Hague Programme that is currently in force and which was adopted in 2004.
The vision of the Stockholm Programme is for a safer and more open Europe where the rights of individuals are protected. The programme is a result of intensive contact and discussions in the Council and with the European Parliament. There have also been valuable contributions from national parliaments, civil society, EU bodies and various agencies and authorities.
My Swedish colleagues, the Minister for Justice, Beatrice Ask, and the Minister for Migration, Tobias Billström, were here yesterday and presented the Stockholm Programme in a very long debate. Therefore, I will not repeat what they said, but I would like to take the opportunity to emphasise that the Stockholm Programme focuses on specific measures that bring added value to the everyday lives of citizens. It includes cooperation outside the EU. A more secure and more open Europe requires genuine partnership with our partner countries.
Future work in this area should also be based on a balance between measures aimed at creating a safe and secure Europe and measures aimed at protecting the rights of individuals.
The ambitious work that has been carried out and our future method of working with increased codecision for Parliament should help to provide us with an action plan that is better able to deal with these major challenges.
With regard to climate change, while the European Council meeting is going on, the climate negotiations will, of course, also be taking place in Copenhagen. These issues are important for Europe and for the future of our entire planet. Two weeks ago, Prime Minister Fredrik Reinfeldt stood in Parliament in Brussels and presented the outcome of the European Council meeting in October, including the most important elements of the EU's position ahead of the Copenhagen conference. It is now imperative that we continue to make it clear to our partners around the world how highly we regard this and that we provide momentum to drive the negotiations forward. The Swedish Presidency will put all of its energy into this work.
Next month, the European Council will assess the situation in the negotiations that will be going on simultaneously in order to take the decisions that are necessary to enable us to have a successful outcome in Copenhagen.
As usual, a number of foreign policy issues may also arise at the European Council meeting, but it is a little too early to say what these might be.
The top priorities of the Swedish Presidency have been to respond to the demands of climate change and to ensure that the EU retains its leading position ahead of the negotiations in Copenhagen while, at the same time, we are responsible for continuing to address the economic and financial crisis. These issues will have top priority at the final summit.
President of the Commission. - Mr President, we have, on many occasions, discussed the great opportunities offered by the Lisbon Treaty for the European Union, so let me express once again my satisfaction that when we meet each other next time, we will do so with the Lisbon Treaty already in force. And, with the treaty in force, it is time to move even more decisively beyond institutional discussions towards policies and results for citizens.
The appointments made last week, naming Herman Van Rompuy as President of the Council and Catherine Ashton as High Representative and Vice-President of the Commission, are the first steps towards the full implementation of the Lisbon Treaty. I know that both President Van Rompuy and High Representative Vice-President Baroness Ashton are eager to start putting the Lisbon Treaty to work.
The designation of Herman Van Rompuy was, by consensus, a decision of the Heads of State or Government. It is a decision I welcome and personally support very much. Herman Van Rompuy has earned huge respect as Prime Minister of Belgium. He brings a combination of the instinctive Europeanism of Belgium - a founding member of our Union, a country that has always been at the forefront of this European project - and his own skills as consensus builder: exactly the two most precious qualities to have as President of the European Council.
I look forward to working in tandem with him and to joining him here in the plenary debates on the European Council. It is essential that, while every institution has to work within the respect of its own competences and that of other institutions, we all work together for the common European good.
I am extremely proud and happy that Catherine Ashton has been designated as the first Vice-President/High Representative. It is an appointment that I supported and approved during the European Council, as it is necessary according to the treaties. We all know her well as someone who has both the political skill and the sense of direction to take on the demanding task of the first High Representative and Vice-President of the Commission. I can assure you, from my own experience with her as a Member of the Commission, of her deep commitment to the European project.
As I said yesterday, all the nominations for the Commission have now been made. I am particularly happy that within one week, it was possible to triple the nominations of women from three to nine. So the next Commission will have nine female Members, one more than the current Commission, and once again I want to thank all of you who have supported me in this difficult task of getting at least a reasonable - not an ideal, but a reasonable - number of women for the next Commission.
I will now move on to the portfolio allocations. It is my privilege to assure this House that I will do so in the full respect of the priorities defined in the political guidelines that I presented to you and that through your vote were endorsed by Parliament, and I will also respect all the commitments I made to Parliament on that occasion. Then Parliament can hold substantive hearings and vote on the next college in January.
Next month, the European Council gives us the first significant opportunity to show that we are now focused on policy substance, to show that it will make a difference. I would like to concentrate very briefly on three key dossiers which will be under the spotlight.
First, climate change. A European Council a week before the conclusion of the Copenhagen Summit is certainly well timed. The European Union has shown itself the pioneer of action on climate change. We have been the first to show that cap and trade can work. We have been the first to put a binding, tough target for reduced emissions on the table. We have led the way in defining how the developing world can make a real contribution to financing the costs of climate change in developing countries.
But, as the preparation of the Copenhagen conference draws to its close, the pressure grows. We need to stay united and to keep focused on our goal of cutting global emissions and getting the necessary finance on the table; that is our task. We have to say clearly that it cannot only be a task for Europe: we need others, namely the major economies, also to contribute to ambitious goals.
What should the key messages from the European Council be? First, that we want to see an ambitious and meaningful agreement in Copenhagen that, first and foremost, enshrines the 2° C objective. This is essential. Sometimes we see politicians and diplomats negotiating. They can negotiate - we can negotiate - with each other, but we cannot negotiate with science. We cannot negotiate against the science of nature. We cannot negotiate against the scientific advice, and this is the minimum: to reach an agreement compatible with the 2° C objective. So we must set real and effective emission reduction targets for developed countries, as well as substantive actions from developing countries, especially the fast-growing, emerging economies. It must also be comprehensive, covering the full range of issues in the Bali road map.
Second, even if at Copenhagen it will not unfortunately be possible to finalise a new treaty, it must bring an operational agreement based on real commitments on all sides, to which all the major players contribute and which is endorsed at the highest political level. We need a clear, simple political text that shows that we are moving from talking about tackling climate change to doing something about it. And it should be explicit that this will be turned into a fully fledged treaty as soon as possible.
The agreement should be precise. That means specific individual numbers on reduction of emissions and a detailed finance package to help developing countries both to develop mitigation programmes and to adapt to climate change. In particular, fast start funding is going to be very important.
Finally, I feel the leaders' involvement is going to be central as these are difficult decisions that need to be made at highest levels of government. I am pleased to hear that, following Prime Minister Rasmussen's invitation, already at least 65 or so Heads of State or Government are planning to attend Copenhagen. I will attend myself.
Another key area is the Stockholm Programme in the area of justice, liberty and security. People want to live in a European Union that is prosperous and peaceful, where their rights are respected and their security protected. They want to be able to travel freely and to move temporarily or permanently to another European country in order to study, to work, to found a family, to set up a business or to retire.
We have come a long way over the last 10 years. The removal of controls at internal borders in the Schengen area allows more than 400 million citizens of 25 countries to travel without border control from the Iberian Peninsula to the Baltic States, from Greece to Finland.
Now the Lisbon Treaty gives us a new opportunity to move ahead. We all know that freedom, security and justice will see some of the most significant changes from the treaty. It brings this area of policy fully within the scope of our normal procedures. It clarifies what action can be taken and, in particular, it extends the democratic framework for these policies by the full involvement of your Parliament.
The Stockholm Programme, which is largely based on Commission input and proposals, will be a key lever to make this happen. It should set the scene for a comprehensive, effective programme of action which brings real change, real benefit for our citizens.
The programme as it emerges from the European Council needs to lay out the guiding priorities for justice and home affairs in the years to come and to show how they will be put into practice. More effective respect for fundamental rights; better access to the courts; more determined action against organised crime, human trafficking and terrorism; effective management of migration - these are all areas where the Stockholm Programme should set out a series of concrete steps forward. They also require a strong approach with our third-country partners, which I am determined to pursue as we work together to maximise our global interests.
Finally, we must continue to keep the focus on tackling the economic crisis. European Union action has made a major contribution over the last year. Now we must keep the strength of purpose and sense of focus. We must keep a close watch on our recovery measures, especially with unemployment still rising. Our top priority must remain keeping people in jobs and helping those who have lost their jobs to get back into work.
We must also start to shape a post-crisis agenda to exploit new sources of growth and find new job opportunities. The agenda we have sketched out in the 2020 strategy, the consultation paper that the Commission circulated yesterday. I very much look forward to hearing the thoughts of Parliament and including your views in the final document.
The European Council will also face a test of ambition with progress on the financial supervision package. I know this goal is shared by this Parliament, and I urge you to work with the Council to allow final adoption by mid-2010, so that effective new authorities can be in place by the end of 2010.
To conclude, climate change, freedom, security and justice, and the response to the economic and financial crisis - these are three areas which impact on citizens every day of their lives and three areas where the European Council can show that the Lisbon Treaty has indeed opened a new chapter in the history of the European project.
In order to obtain meaningful results, we must work in partnership - in partnership between the Commission and Parliament, to which I am grateful for consistent support for the policy ambitions put forward by the Commission in these areas; in partnership with the Swedish Presidency of the Council, which I really congratulate for the hard work done; and in partnership with our Danish friends preparing the Copenhagen conference.
Let us make the most out of what lies ahead. Let us work together for the common European good. The Commission and I myself are ready to take up the challenge. I am sure this Parliament, with reinforced powers under the new treaty, will also show its sense of responsibility and its commitment to the Europe of citizens.
Mr President, ladies and gentlemen, here we are at last.
The Heads of State or Government have chosen Herman Van Rompuy as the first President of the European Council and Catherine Ashton as High Representative. Thank you to Fredrik Reinfeldt, the last Prime Minister to hold the rotating Presidency of the European Council. Thank you for having brought about a consensus on the two figures who will bear the heavy burden of carrying out the new functions created by the Treaty of Lisbon.
Today, in this Chamber, I would like to praise the initial statements of President Van Rompuy for whom, I quote, 'the image of the Council will be shaped by its results' and who advocates a step-by-step approach. It is through this method - what I would describe as the 'Jean Monnet' method, a way of acting effectively but without any political posturing - that the Group of the European People's Party (Christian Democrats) is finding its bearings. It is this method that has taken us from yesterday's conflicts to today's exchanges. It is this method that has taken us from long waits at the borders of the Schengen area, from fluctuating exchange rates to a stable euro. Indeed, thanks to this step-by-step integration of Europe, considerable progress has been made, and no one can deny that.
I would like to warn you, ladies and gentlemen, against the facile criticisms that we have heard in recent days. I am thinking in particular about those who, just for the sake of making a witty remark, have discredited themselves through irresponsible statements.
Like everyone, the members of the PPE Group also nurture dreams, but the difference between us and others is that we are striving to turn those dreams into a reality. We did it with the integration of Europe, we did it with reunification and we also did it with the Treaty of Lisbon which, despite its imperfections, will take us a little further in the right direction. It is this, and not merely sensational and short-lived statements, that Europeans expect, ladies and gentlemen.
We are convinced that President Van Rompuy will get down to his task with the same determination and the same willpower that he showed in his own country, qualities crowned with success and recognised by everyone. President Van Rompuy has the full backing of the PPE Group, and I offer him our support in a task that will undoubtedly be very difficult.
Indeed, I expect the Council to evolve. I expect it to evolve into a more transparent institution and to work even more closely with Parliament and the Commission. I expect ministers to stop proclaiming national victory against their partners when they have only just got back from Brussels and to stop blaming Europe for everything that goes wrong. Finally, I expect the Council to stop changing its position depending on who its President is. I, along with the PPE Group, expect all this from the Council's first permanent presidency. Mrs Malmström, this does not apply to you since you have already been appointed commissioner by your country. You therefore no longer have any choice; you have to talk about Europe.
On behalf of the PPE Group, I also congratulate Catherine Ashton, the new High Representative and Vice-President of the 'Barroso I' European Commission. We welcome her appointment and will listen closely to her answers to our questions at next January's hearing of the commissioners. It is at the end of this process that she will be fully invested with her duties as Vice-President of the 'Barroso II' Commission.
Mr President, ladies and gentlemen, I am glad that the time of asking questions about individuals is behind us and that we can finally, with complete peace of mind, get down to the fundamental issues. We know that two major topics will dominate the European Council in December. The first is the recovery in growth, which must not take place without a recovery in employment. In this respect, we are expecting concrete undertakings from the European Council.
The second topic is climate change. Everyone knows that the Council will be sitting in the middle of the Copenhagen Summit, which ought not only to result in political objectives, but also in quantifiable commitments. This is essential. This first European Council held under the Treaty of Lisbon must enable Europe to play its full role. I therefore hope that it will be able to use its influence and assert its positions with greater determination than in the past.
Mr President, ladies and gentlemen, both present and absent, in the last few days following the European Council meeting, we have talked a great deal about people and posts. Once again, I would like to direct my remarks today at you, Mr Barroso. It is important for us to discuss people and positions. As far as the posts are concerned, our group had one clear priority. We said that, as the second largest group in this House, we wanted the second position in the Commission, in other words, the High Representative who acts as Vice-President of the Commission, to come from our party. This is because we believe that the Commission, which is not a neutral organisation, but a political body, should reflect the reality of this Parliament. We have achieved what we have been fighting for. I know that you have also been fighting for this and that is why I would like to offer you my sincere thanks, despite the criticism that you usually receive in this House from me.
This sends out a positive signal because it indicates that the claim that we, as social democrats, make in this House is taken seriously by you, because we still have some distance to go before the final vote on the Commission. We also expect the structure of the portfolios that you will establish for the individual commissioners to reflect the content and the challenges which these people are faced with. In my opinion, this is much more important than the debate about posts and people.
Of course, we are pleased that Cathy Ashton now holds the position of High Representative. Enough has been said about Mr Van Rompuy and I agree with the previous speakers. However, much more important than this is the question of which tasks these people will be responsible for carrying out. I do not believe that the citizens of Europe have any serious interest in the way in which Mr Van Rompuy and Baroness Ashton were elected. However, the question of how we can reduce unemployment, which is currently rising and not falling in Europe, is an important issue. People are interested in the question of whether we can really still prevent climate change and whether Copenhagen will be a failure or a success. Nevertheless, this is not enough. In my opinion, we are not talking enough about climate change. We are not having sufficient discussions about the fact that, for example, in overcoming climate change and investing in environmentally friendly technology in industry, there is huge potential for job creation, that green technology is a project for the future and that industrial policy and protecting the environment are not mutually exclusive, but can be combined with one another.
The ideas that you have presented here about the structure of the Commission are pointing in the right direction. This is an issue which needs to be resolved in Copenhagen in just the same way as the global health policy, the question of whether Europe should show solidarity with a dying continent like Africa, combating aids and opening up resources for the future. Can Europe's energy security problems be solved peacefully? Or are we threatened by intensifying conflicts on Europe's borders resulting from the purchase of gas, oil and other raw materials? This is a job for the High Representative of the European Union. The question of bringing the financial markets under control is a primary objective of European policy, because it is truly scandalous that, in the middle of the phase when the taxpayers of Europe continue to be responsible for the follow-up costs of the crisis, the casino has opened again and the gamblers have once more started travelling around the world. In this case, we do not need a debate about the allocation of posts, but clear rules for the financial markets in the European Union. That is much more important.
(Applause)
This is why I am saying that, yes, Herman Van Rompuy and Cathy Ashton have been elected, but now they need to get on with their jobs and the Commission has to be set up. Therefore, I would like finally to repeat my remarks to Mr Barroso. We social democrats have discussed our ideas with you. One of our requests has been fulfilled to our satisfaction, that is the position of the High Representative. We assume that the environmental, social and financial policy structure of your Commission will correspond with what the social democrats are asking from you, preferably under the leadership of social democratic commissioners, and then all will be well.
on behalf of the ALDE Group. - Mr President, I shall not go back to the nominations of last week. Let me just say that there was good news and there was bad news. The bad news was that it was not a Liberal who was in the President's seat, but the good news was that it was a Belgian. As the President of the Commission said, Belgium is, in fact, a country with an overall consensus, certainly about European matters and about the future of Europe.
So, Mr Barroso, what we hope now is that we have a new Commission as soon as possible. I hope that there will be a large number of Liberal Commissioners in it -some people are saying there are too many, but for me 50% would be good! I think that nearly one third of Liberal Commissioners is a good figure. Anyway, I am very pleased that, of the eight Liberal Commissioners who have been presented as candidates for the Commission, there are four women, so there is a gender balance in the Liberal presence in the Commission.
On priorities, I think that there are three main priorities for the next days and weeks. First of all, Copenhagen. We have to make a success of it. I think there are two remaining questions: how to address the concerns of the developing world, and how to make a treaty that is legally binding, because that is the main question. What the substance of the treaty will be is important, but more important in my view is the legally binding character of all this.
The second point is the Stockholm Programme. For our group, the basic point here is the balance between security and freedom. It is obvious that we have to protect our citizens against terrorism and organised crime, but maybe, after 9/11, we have put too much focus on security and protection. I think that the Stockholm Programme - and also the philosophy of your Presidency - has to rebalance that towards respect for fundamental rights and also more openness in society. I think this is the big ambition and what the Stockholm Programme has to do. The view of our group, the ALDE Group, is that it is more ambitious than the Tampere Programme and the Hague Programme, but with a more important focus on the fundamental rights of the people. It is good to protect and to organise security, but you have to do it in a balanced way with respect for fundamental rights.
The third big task for the next days, as the President of the Commission said, is financial supervision. Mr Barroso, I think that it is perhaps becoming more and more clear that in the end, a single European financial supervisor is what we need. We need a good supervisory body for cross-border financial institutions that would link micro- and macro-supervision and perhaps link it as closely as possible to the European Central Bank - why not? - and, naturally, also to what is happening in the Commission.
What is important now is that the Council does not downsize the proposals that are on the table. That is my fear for the moment. In Parliament, we are pushing for more ambitious proposals, but I think the temptation for the moment in the Council is in the opposite direction. Therefore, it is absolutely necessary that there is a good understanding about this between the Commission and Parliament, which will involve saying to the Council: that is codecision procedure, so if you come with proposals and the Council comes with proposals which go down towards the Commission proposals, that is not going to work in the Parliament. We are going in the opposite direction.
I think there is a majority here in Parliament in favour of going in the direction of a single supervisor. That is what we need in the future, and I think it is an important message to give to you to give to the Presidency, because there will certainly be a huge discussion on 10 and 11 December when there is the next European Council.
on behalf of the Verts/ALE Group. - (DE) Mr President, Mr Barroso, you will understand that, as the leader of a group in this House, I am, of course, pleased that we women have succeeded in making the women at the top of the European Union more visible. However, it is important for us that women are not only taken into account in terms of numbers. You can rely on us to help you ensure that these women have influential positions within the Commission. We do not want mere token gestures.
There has been a lot of publicity about the people in the top jobs, Herman Van Rompuy und Baroness Ashton. The Members of this House are more familiar with Baroness Ashton than they are with Herman Van Rompuy. We will have the opportunity to get to know them even better in the hearings. I recommend that you suggest to Herman Van Rompuy that he comes to meet the groups in this House, so that we can find out more about him. Everyone is saying that the Belgians are very proud of him. Why does he not enter into a voluntary debate with the groups in this House, so that we can get to know one another better at the beginning of his period of office?
That was my look back at last week. The next summit will soon be upon us. Mr Schulz, I do not think that we are talking too little about Copenhagen. We are drawing too few logical conclusions from our discussions. Parliament will be voting this week on a resolution which includes everything that would be right for Copenhagen, if you believe the United Nations and the scientists. People in Europe have increasingly backed away from these recommendations over the course of time. My analysis of the central problem behind this is that climate protection is regarded as a burden and that the opportunities presented by a consistent climate policy are not recognised.
Another agenda item for the next summit is the Lisbon Strategy. One of the long-term tasks of this strategy has been to promote sustainable development, but we have not been able to achieve this. The different pillars of the Lisbon Strategy have always been given different levels of importance. The environment, social justice and sustainability have always been marginalised in favour of older and, in my opinion, outdated priorities relating to industrial, economic and even research policy. If you intend to decide at the next summit that we should adopt the revised Lisbon Strategy in the spring, we do not have time to analyse the weaknesses of the Lisbon Strategy, which, as I see it, has failed. Why did we get into such a disastrous economic crisis? Why do we have so many social and labour market problems in the European Union? We do not believe it is a good idea to prepare the Lisbon Strategy and to review it without careful reflection, without self-criticism and without a genuine consultation process, such as the one called for by the trade unions and the Social Platform, because the Lisbon Strategy is very important for all of us and for the perspective of the European Union.
Finally, I would like to look at the Stockholm Programme. Like many of these large programmes, it sounds like a good thing, and this is what is constantly being said about it and what people generally seem to be thinking. However, my group has the impression that there is an imbalance between freedom and security. We do not agree with this development and we will be highlighting this using the example of SWIFT. It was a serious mistake not to put SWIFT on the agenda. Mr Barroso, you are attempting to bypass Parliament with this provisional SWIFT agreement, while disregarding the concerns about data protection. This is an indication of the fact that freedom and security are currently out of balance.
on behalf of the ECR Group. - Mr President, first of all may I wish Mr Van Rompuy and Baroness Ashton well in their new roles, and I hope they are able to establish templates for their posts which will endure.
If the European Council is to have a semi-permanent president, it should be someone who takes a low-key but practical approach to building a consensus among the Member States where this is possible and desirable. If we are to have a reinforced High Representative for Foreign Affairs, the main task should be working closely with Member States in coordinating common policies where they have shared objectives.
These appointments should be an opportunity to put a stop, once and for all, to the nightmare vision of an ever more centralised and bureaucratic European foreign and security policy, in favour of one that is based on willing cooperation amongst our Member States.
The appointment of Baroness Ashton, in particular, as a currently serving Commissioner must have been a source of particular happiness for President Barroso, though this must not afford an opportunity for the Commission to assume greater power in its hands rather than in the hands of the democratic institutions of Europe.
But having spent a decade obsessed with its own institutions, the European Union now needs to get back to business. It is often said that the citizens of our Member States do not understand Europe, and, if they did, it would be more popular. But this misses a vital point. Our citizens do understand Europe's self-absorption only too well. What they do not understand is why so much time, effort and resources are devoted to the institutional processes and so little to the policy outcomes which actually might make a difference to their lives.
Our citizens can see that our economies are in crisis, that unemployment is rising, that businesses are finding it harder to generate growth, that climate change is getting worse and that other parts of the world are becoming increasingly and dramatically more competitive.
Yet, when they turn to Europe, they find a Union which has devoted years to this institutional wrangling. Why should they care about the details of qualified majority voting if they have lost their jobs? Why should they be interested in the intricacies of codecision if their children face such an uncertain future?
I hope that the appointments last week can draw a line under these years of introspection. The European Union must now move on and concentrate on the real work at hand, in building dynamic and competitive economies and in creating a strong global trading system and, specifically during the course of the weeks ahead, in securing a really effective agreement on climate change.
I admit that the words from the Swedish Presidency and from President Barroso are encouraging in that respect. Let us hope that practical delivery in other areas, vital to all of our citizens, can now follow.
(The speaker agreed to take a blue-card question under Rule 149(8))
Mr President, after the fine words that were spoken then by Mr Kirkhope regarding the situation that we find ourselves in, my question to him is: do you not feel that you have denied the British people a referendum, which David Cameron promised in the UK? You are here now with no mandate and the bottom line is that the people of the UK and in most parts of Europe have had no say on Lisbon.
David Cameron should be ashamed of himself. As for the Conservatives in this Chamber, the way that they vote is to press green, green, green. It is go, go, go all the time. They are pro the EU. I think it is time now that you came clean and told the people back at home where you actually stand.
Mr President, I am very sorry that UK domestic politics seem to have taken over here this morning. What I would like to make very clear is I am not ashamed of anything at all that the leader of the Conservative Party is saying or doing and, in particular, it is clear to all of us that we have always indicated that, if the Lisbon Treaty had not been ratified, we would have wanted it to be put to the British people. I think that is an honourable position for us to take.
I think that those who talk about unreal objectives in relation to Europe, those who talk in an extreme and obsessive manner, will do no good to the very people that I have been talking about in my speech - the citizens, not only of Europe, but the citizens of my country, who want prosperity, who want certainty in their lives and the future. This institutional navel-gazing occurs with these people just as much as it does with any of the institutions of Europe.
Mr President, I would like to welcome the two candidates on behalf of the GUE/NGL Group. Above all, we welcome the fact that a woman has been elected. We assume that the two candidates for the high offices will not only focus on the content of their responsibilities, but will also develop a cooperative approach to Parliament.
We expect the Council to deal more closely with the social issues resulting from the crisis and to draw the right conclusions. Billions have so far been paid to the bankers, but there has been virtually no help for the ordinary people. Mr Schulz is right when he says that the casino is open again, but at the same time, poverty and, in particular, child poverty is growing.
Four million jobs were lost throughout Europe as a result of the crisis. According to reports from the Commission, this figure could increase to seven million over the course of the next year. We know that estimates of this kind are often lower than the real figures. For example, 1.5 million people in Germany are on short-time work and it is important to emphasise this.
However, growing unemployment and poverty are the first signs of even greater inequality of opportunity which will have a major impact on educational opportunities. We also need to discuss this subject. The question that arises is whether the Heads of State or Government will find ways out of the crisis which combine the European concept of integration with social progress and which have a real impact for the citizens of Europe. Instead of exit strategies for the economic recovery programmes and mandatory budget consolidation, we need a change of policy. I have just three observations to make about this. Firstly, we expect the Council to give a statement on its position on the plans for the 2020 strategy, which is intended to replace the failed Lisbon Strategy. Innovation and knowledge, combating exclusion, green economic strategies, a digital Europe - as a list of slogans, this does not sound too bad. However, we urgently need concrete proposals describing how all of this will be implemented.
Secondly, the Council must finally commit to a strict control system for the financial markets. I have a number of legitimate questions about how the Council can bring this into line with existing treaties, because in some cases, restrictions on the free movement of capital and payments are not permitted or wanted. We are interested to see how you will achieve this.
Thirdly, I would like to emphasise once again that the Council must give a clear signal after Copenhagen that a binding climate change agreement is needed. Voluntary commitments have never achieved the desired objective.
on behalf of the EFD Group. - Mr President, you are all very downbeat this morning. I thought this was going to be a big, proud moment! It has taken you eight and a half years of bullying, of lying, of ignoring democratic referendums. Eight and a half years it has taken you to get this treaty through, and on 1 December you will have it.
Of course, the architect of all of this, Giscard, wanted, from this constitutional treaty, for the European Union to have a big, global voice, but I am afraid the leaders have suffered from a collective loss of nerve. They have decided that they want their faces to be up on the global stage, not somebody from the European Union, and so we have got appointed a couple of political pygmies.
The Kissinger question of who to call in Europe has not really been answered, has it? I guess the answer can only be Mr Barroso, because he is the only one that anybody in the world has ever heard of and is probably the big winner out of these posts. No wonder, Sir, you look so happy this morning.
And we have a new president of Europe, Herman Van Rompuy. It does not exactly trip off the tongue, does it? I cannot see him stopping the traffic in Beijing or Washington; I doubt anybody in Brussels would even recognise who he is. And yet he is going to be paid a salary that is bigger than Obama's, which tells you all you need to know about this European political class and how they look after themselves.
But at least he is an elected politician, unlike Baroness Cathy Ashton, who really is the true representation of the modern-day political class. In some ways she is ideal, is she not? She has never had a proper job, and she has never been elected to anything in her life. So I guess she is perfect for this European Union.
(The President asked the speaker to conclude)
She has never been elected to anything and no one knows who she is! Even the Prime Minister was talking about Baroness 'Ashdown' as opposed to Ashton. I mean, no one has ever heard of her. She is even less well-known than Herman Van Rompuy! I mean, that takes some doing, does it not?
She has risen without trace. She is part of this post-democratic age. She married well: she married an adviser, friend and supporter of Tony Blair and got put in the House of Lords. When she was in the House of Lords, she was given one big job, and that job was to get the Lisbon Treaty through the House of Lords and to do so pretending that it was entirely different to the EU Constitution. So she is good at keeping a straight face, and she vigorously crushed any attempt in the House of Lords for the British people to have a referendum.
So here she is: never stood for public office, never had a proper job, and here she gets one of the top jobs in the Union. Her appointment is an embarrassment for Britain.
(Interjection from the floor)
Well, at least I have been elected, Sir, unlike her! She has not been elected, and the people do not have the power to remove her.
But just hear the next bit. There is something rather more serious than that. Cathy Ashton was an active member of the Campaign for Nuclear Disarmament. In fact, she was the treasurer of the Campaign for Nuclear Disarmament during a period of time when CND took very large donations and refused to reveal the source. What is known is that these donations were obtained by a man called Will Howard, who was a member of the Communist Party in Great Britain. Will Baroness Ashton deny that, while she was treasurer, she took funds from organisations that were opposed to Western-style capitalism and democracy? That question must be asked.
And are we really happy that somebody who will be in charge of our overseas security policy was an activist a few years ago in an outfit like CND? If we really think that, frankly, we need our bumps felt! I do not think she is a fit and proper person to do this job. She has no experience and she must answer those questions. Did she take money from enemies of the West? That question must be answered.
Well, we have our two pygmies. We will have the bland leading the bland, but I am not celebrating because they will press on with political union and, whilst our leaders may have saved face for the moment for themselves on the international stage, they have all betrayed their national democracies. The European state is here. We are about to get an avalanche of new laws because of this Lisbon Treaty and there is no question in my mind that there has to be a full, free, fair referendum in the United Kingdom to decide whether we stay part of this Union or not. I hope and pray that we vote to leave, but either way the people simply must be asked.
(The speaker agreed to take a blue-card question under Rule 149(8))
I would like to say a word to Mr Farage. It would be very much appreciated if we could calm the atmosphere down a little, because some words and expressions are not always easy to accept.
Mr President, Mr Farage has said that those people who were elected last week are not people that the traffic will stop for. This is why we elected them - because we wanted to elect people who will make the traffic move for all European citizens to get a better life for themselves, and this is what they will do.
Mr Van Rompuy and Mrs Cathy Ashton are for the people, and the 480 million Europeans will know it soon. I think this is the stake. We have to stand up for them. We have to save their personal integrity. And, Mr Farage, I would like to quote a Hungarian saying to you. It is good that you are here because, if the monkey goes up the tree, it is easier to see its backside!
Mr President, with respect, I think the honourable Member has completely missed the point, because twice she said 'the people that were elected last week'. They have not been elected. That is the point that I am making, and, in the case of Baroness Ashton, she has never been elected to public office in her entire life. She takes an enormously powerful job, and the peoples of Europe, of Britain, of everywhere else, do not have the power to hold her to account and to remove her, and that, fundamentally, is what is wrong with this whole European Union. It is all about bureaucracy versus democracy. Things have gone horribly, horribly wrong.
But can I please come back and ask you a question, Mr President? You seemed to imply that I have said something that was inappropriate, or over the top, or wrong. Could you please explain what that was? I want to know.
Your way of describing the selection of people who are so important for the European Union and what you say about the whole issue connected with it are, in my opinion, absolutely improper to the whole situation.
(Protests)
That is my opinion, colleagues.
Mr President, when you were elected as President, you said you would act as a neutral President to ensure that all sides of the debate were given their chance to have a say. If you are criticising me on the political content of what I say, then you are not doing your job as a neutral chairman.
(DE) Mr President, after all this excitement, perhaps we need a more down-to-earth approach. Energy-hungry emerging economies and wasteful industrial countries were not even prepared to implement the Kyoto Protocol. I am therefore doubtful as to whether anything will change following the Copenhagen conference. The purpose of certificate trading is also questionable, with millions being spent on this, while the genuine alternatives, such as renewable energy, are fobbed off with peanuts. This must definitely not lead to nuclear power plants being promoted as a Kyoto-friendly alternative.
The second urgent crisis, in other words, the subsidy race for the failing car manufacturer Opel, is an equally explosive issue. Signs such as a drop in orders were not taken seriously enough and the EU has probably contributed to the decline of a once flourishing industry with its raft of regulations. The lesson we must learn from this is that we need, in future, to establish basic conditions which can be planned and predicted for all industries, and until we have fully-developed concepts in place, it is irresponsible to throw billions of euros of European taxpayers' money at the problem. It is important to ensure at least that this money does not go to the US. In addition, repayment rules must be introduced.
If nothing else, it should be possible to lay the foundations for finalising the 'transparent' European citizen at the forthcoming meeting. The Stockholm Programme gives people fewer rights, not more, because they have no control over how the data is used. There is no sign of an end to the monitoring of passengers, the controversial subject of data protection has not yet been resolved and if we are to introduce a European asylum system, then in my opinion, we should apply the strictest criteria, such as those in use in Denmark.
Mr President, my thanks to the group leaders for their very inspiring contributions. The vast majority, although not all, seem, like the Swedish Presidency, to be pleased that we were able to successfully make the two appointments of Herman Van Rompuy and Catherine Ashton. Both of these people contribute to coherence, stability and increased coordination in the European Union, something that is necessary if we are to be able to focus on the major challenges that overlap the six-month presidencies. I think that is very good.
Like Mr Schulz said, now that they have been appointed, they will be able to focus on their tasks and we can move past this debate. Perhaps once the Treaty of Lisbon finally enters into force on 1 December, the British domestic policy debate can also be left outside this Chamber. The EU needs modern ground rules and the Treaty of Lisbon will provide us with them. We will be better equipped to deal with the major issues that we face.
In the forthcoming period leading up to the European Summit, there are three main issues on which the Swedish Presidency hopes to make progress together with you and with the help of the Commission. The climate issue, with regard to which we are doing our utmost to get an ambitious political agreement with a timetable, so that it can eventually become legally binding. We will have to live with the outcome of Copenhagen and what happens afterwards for a long time and we need to gradually change our societies to become more climate smart.
On the economic issues, even though things are looking brighter on the financial markets, we are facing high levels of unemployment in many countries and this will be a distinctive feature of our economies for many years to come.
With regard to Mr Verhofstadt's questions concerning supervision, I am pleased that we are nevertheless making progress on this issue. The problem that we have had up to now with financial supervision is that it has focused too much on individual companies and too little on the financial system as a whole. Cooperation between the different supervisory bodies has not been working either. With the new European supervisory bodies in place, we will be able to remedy this. They will have an overarching view and enhanced cooperation. They will also, of course, be accountable to the Council and to the European Parliament. Other details of this matter will be discussed at the Ecofin meeting on 2 December, when I hope that we will make further progress.
Finally, with regard to the Stockholm Programme: this is a very important decision that we will also have to live with for a long time to come and over which the European Parliament will have a very great deal of influence in future. As many of you said, it is a matter of finding solutions to the terrible problems that we are facing with regard to cross-border crime, trafficking and the threat of terrorism, and of balancing this with a policy that places citizens centre stage and ensures that an individual's privacy is respected.
I hope that we can produce a long-term programme to deal with these issues within the Stockholm Programme. These three issues, together with a number of others, have been the Swedish Presidency's priorities and I am very pleased to see that we will, hopefully, bring these to a successful conclusion in December. Thank you very much. I will, of course, speak again at the end of this debate.
President of the Commission. - Mr President, there was this concrete issue on SWIFT and I want to clarify the position on that matter because I think it is extremely important. It also has to do with the Stockholm Programme.
The SWIFT Programme is, indeed, a very valuable instrument for Member States in their fight against terrorism. It has allowed Member States' authorities to prevent terrorist attacks in Europe. We are not talking about theoretical cases. We are talking about actual cases.
The draft European Union-United States agreement, which is currently being discussed, is an interim arrangement with a maximum duration of 12 months. It is needed in order to legally replace the existing one after the move of the data storage out of the United States.
If the interim agreement is adopted before 1 December and the legal basis is changed, it will avoid a security gap and a serious blow to European Union-United States relations in this area.
In the recent meeting we had, involving the European Union and President Obama, the first issue he raised was the cooperation on the fight against terrorism between the United States and Europe. He gave us the names of concrete countries in Europe that escaped terrorist attacks recently because of the cooperation in this matter between us and them.
I can give you some data on that, if you wish. More than 5 450 cases under the Terrorist Finance Tracking Programme have been passed to date to European governments, with over 100 new generated leads provided to European countries from January to September this year.
I can give you concrete examples. This information has provided substantial assistance to European governments during the investigation into the al-Qaeda-directed plot to attack transatlantic airline flights travelling between the UK and the United States.
In mid-September 2009, three individuals were convicted, and each was sentenced to at least 30 years in prison. In early 2009, this system was used to identify the financial activity of a Europe-based al-Qaeda individual who played a role in the planning of an alleged attack on aircraft. The information was passed to the governments of European and Middle Eastern nations.
In summer 2007, the same system was used to identify the financial activities of Germany-based members of the Islamic Jihad Union. This information contributed to the investigation and eventual arrest of Islamic Jihad Union members who were plotting to attack sites in Germany. They subsequently confessed to these activities.
So, this system has already saved many lives in Europe and elsewhere. We are talking about an extremely serious matter. I fully agree that the whole fight against terrorism has to be done in the full respect of fundamental rights and guarantees of our open, free societies. We were the first in the world to say to President Bush that he needed to close Guantánamo - we Europeans. And we stand by it. At the same time, we have to see to it that we stay united and committed to the fight against terrorism.
That is why I want to give you all the assurance that we will present to you a new mandate on the basis of the new Treaty of Lisbon, precisely for addressing this issue, where the European Parliament will have its full powers.
So, in early 2010, we will come with a new basis respecting the Lisbon Treaty that will, of course, give Parliament all the capacity to act in this matter because we want Parliament to also be at the forefront of this action against terrorism and for security, by fully respecting, of course, our fundamental rights and our legal guarantees.
Finally, since so many of you spoke - and I thank you for your comments - on the issue of gender balance, which is so important for me, for the Commission and for the European institutions, let me signal the fact that today is the 10th anniversary of the international day for the elimination of violence against women. I think this is an agenda where we also have to do something in Europe. Unfortunately, there are still many cases in Europe where women are affected by attacks by their male companions or former companions. I want to use this opportunity to show our commitment to this very important agenda which is also in our European society.
(IT) Mr President, ladies and gentlemen, when commenting on the appointments made for the opening of the new European Union season, the international press has very often used terms such as 'candidates who are not up to the job' or 'unsatisfactory candidates'.
I would like to buck the trend. Mr Verhofstadt never said a truer word when he stated that a glass may be seen as half full or half empty. I therefore wonder what the Council's rationale was when it chose these individuals. I believe it was a Community-based rationale, and I will try to explain what I mean by that. Choosing an outgoing member of the European Commission for the role of European Foreign Minister sends out a clear message: it is saying that the intention is to conduct a Community foreign policy and not a foreign policy that adheres to the philosophies of any one nation in particular. As far as I am concerned, therefore, the news is not that Mrs Ashton is British, but that she comes from the Commission. In other words, she adopts a Community approach to foreign policy matters that is not linked to the particular viewpoint of one nation.
As for the Belgian Prime Minister's nomination as a candidate, this has been questioned by comparing him with higher-profile individuals. I believe that what we are asking of the President of the European Council, who will remain in office for two and a half years, is not to shout louder than others or to assert his authority more than others but to persuade others to speak with one voice. For this reason, I believe that it was a good choice to put forward Mr Van Rompuy.
We must be driven by a Community approach, because if we really want to build Europe, it is right that we choose these individuals on the basis of this criterion. We will be able to observe the efficiency and effectiveness of this choice when we see them in action, but I call on everyone to strongly support their work because otherwise, we really will have wasted the best opportunity of our lives.
(ES) Mr President, I took the floor yesterday in plenary to highlight the importance of the Stockholm Programme, which is on the agenda for the European Council on 10 December. I did so in order to draw attention to its content and, in particular, to call for the broadest possible parliamentary support to move forward the report drawn up by three committees working together. I refer to the Committee on Legal Affairs, the Committee on Civil Liberties, Justice and Home Affairs, and the Committee on Constitutional Affairs. Yesterday, therefore, I focused on the importance of creating a Europe for the citizens, as well as a market.
I think now is the right time to emphasise the significance of this matter from a constitutional point of view, on the agenda for the European Council to be held on 10 and 11 December. After all, Parliament will be strengthened pursuant to the Treaty of Lisbon.
Parliament will be strengthened notably in the area of freedom, security and justice and through the development of the action plan to be adopted during the Spanish Presidency. This is because, pursuant to Article 17 of the Treaty on European Union and Article 295 of the Treaty on the Functioning of the European Union, such cooperation is required. These articles call on us to engage in interinstitutional cooperation and require us to reach an agreement on interinstitutional cooperation in order to jointly develop a strategy for implementation of the Treaty of Lisbon. Furthermore, we are required to do so whilst complying with the principles of the greatest possible transparency, subsidiarity and cooperation with national parliaments. The latter will therefore be involved in the development of the Lisbon Agenda.
This means we will have to work much harder. Life is not going to be easier for us. On the contrary, it is going to become more complicated. We will also be forced to undertake an evaluation process to learn from the experience. The main aim of the exercise will be to ensure we comply with the European model and with fundamental rights. The European Parliament will also have to be more involved regarding data protection. I have in mind the follow up to the SWIFT Agreement referred to earlier today and which is so important in the context of our bilateral relationship with the United States.
Most significantly, however, the European Parliament is going to be involved in the assessment and follow up of the performance of the agencies within Europe's institutional structure. I refer to Europol, the European Asylum Support Office, Eurojust and Frontex.
For all these reasons, I would like the agenda for the European Council to reflect the importance of strengthening the commitment to act and work in cooperation with the European Parliament, notably in relation to the preparation and follow up of the action plan to be adopted during the coming six months of the Spanish Presidency.
(DE) Mr President, we have done it - the Treaty of Lisbon has entered into force. I would like to thank Cecilia Malmström, the Swedish Presidency and the entire team who have all worked very hard. This is a major achievement.
In this context, I would like to talk briefly about two points which formed the subject of this debate. The first point is the Council President. Mr Barroso, you have just said that you want to work in tandem with Herman Van Rompuy. I think that this is a very good idea. It is right that you should work together with the Council. There is, though, one thing that I would like to say quite clearly: the Council President is not responsible to the European Parliament nor to any other parliament. This means that you in your role of Commission President are the legitimate democratic institution and the legitimate democratic president of Europe. For this reason, by all means work in tandem, but please make sure that you are sitting in the front and steering the vehicle.
My second point is that the representative of the Council said that Cathy Ashton would take up both the office of High Representative and the office of Vice-President of the Commission on 1 December 2009. Firstly, it is only one office - High Representative, Vice-President of the Commission - and secondly, she cannot take up office without the consent of Parliament. From 1 December, the first Barroso Commission is in a legal no-man's-land between the end of the Treaty of Nice and the beginning of the Treaty of Lisbon. Cathy Ashton will only fully take up office after receiving the consent of Parliament at the end of January 2010.
One final word on the debating culture in this House. We only need to listen to Mr Farage. If he and his party were ever to be in government in the United Kingdom, the British would really come to value the freedom of establishment in the European Union, because huge numbers of them would move to France, Germany, Spain and Italy and to Portugal, Mr Barroso.
Mr President, the Council meeting will take place less than two weeks after the Treaty of Lisbon comes into force and we have, as the Minister said, been through a long and difficult process to reach this point. But many of us feel that we have missed a critical opportunity. There is still a missing link, a vital democratic element in the relationship between the EU and the people of Europe, and that is the sub-state, or regional level of government.
Many constituents feel that Europe is as distant as it ever was and we have to address this urgently. Not all of us had a referendum and the opportunity to give our views on the future development of Europe, yet there are things happening across the EU that have a direct impact on our work in facing the challenges before us and all of those policy issues that have already been mentioned - employment, social rights, economic regulation, fighting terrorism, peace and justice - and I am proud to speak, incidentally, as chair of the Campaign for Nuclear Disarmament in Wales.
We are weeks away from the Copenhagen Summit, the biggest challenge of all. Up to 80% of mitigation and adaptation policies will be implemented at the local and regional levels. And many regional governments, like the government in Wales, have been leading the way in adopting radical policies to combat climate change. This is where any international agreements made will be delivered. So we must look beyond the Member State level to the peoples of Europe.
On Sunday, 13 December, over 150 municipalities in Catalonia are holding referendums on independence from Spain. How is the EU responding to this? Will this be on the Council agenda? I very much doubt it, but it should be. Europe is changing and I hope that the new President will recognise and respond to this.
(NL) First of all, I should like to express my compliments to the Swedish Presidency for the efforts it has undertaken over the past few months. It deserves particular recognition for the manner in which it has solved the Rubik's cube with the appointments of Mr Van Rompuy and Lady Ashton.
I am very happy with these appointments, because Mr Van Rompuy has already said that his personal views are entirely irrelevant. His words are a testament to the wisdom and good sense of his insight. I congratulate Mr Van Rompuy on this Euro-realistic approach and will keep reminding him of it in the future, regardless of whether these reminders are expected or necessary.
Unfortunately, I have also heard expressions of disapproval from those who fear that the first permanent President of the Council does not have sufficient competences for the job. Evidently, some had been hoping for some kind of European superman. I certainly do not share such views and Mr Van Rompuy's first statements have put me at ease. He has never indicated that he wants to become a European superman of that kind.
President, at the upcoming Council meeting, the heads of European governments will have to dot the i's and cross the t's of their Copenhagen strategy in order to be able to achieve the best result possible. I wish President Van Rompuy and Mr Bildt, President-in-Office of the Council, every technical success in this very important task. In addition, I wish all of us a positive and, above all, a forward-looking outcome.
(EL) Mr President, the next Council will face a major issue, the issue of enlargement. When we talk of enlargement, we understand that Turkey is a large chapter in the debate. We, both Cyprus and my party - and I wish to say this very clearly before the European Parliament - are absolutely in favour of Turkey's accession to the European Union. However, we shall not tire ourselves repeating that this accession cannot happen if Turkey fails to deliver, like all the other countries which have acceded, on all the commitments it has made to Cyprus and to the European Union.
Talks are under way in Cyprus between the two leaders and, if a solution is achieved, it will be a symbol of victory for the entire European Union. This victory will encourage the European Union to take up its place in the modern world. However, we must put the truth back on the table and the truth is that Turkey is occupying half of Cyprus with 40 000 troops supposedly protecting 80 000 Turkish Cypriots. That equates to two Turkish soldiers outside every Turkish Cypriot house. I do not know of any MEPs with that much security. So we are talking about the isolation of Turkish Cypriots and we are publicly in favour of eliminating the isolation of Turkish Cypriots by the occupying army.
To close, I should like to point out that, while supporting the accession of Turkey, Cyprus cannot consent to the opening of the energy chapter until Turkey has honoured its commitments towards the European Union and Cyprus and until it has eliminated the obstacles it is placing on the Republic of Cyprus in its efforts to enlarge its economic area.
(HU) There have been two important personnel decisions made very recently in keeping with the Treaty of Lisbon. The European Union now has a permanent president and a foreign high representative. Do these personnel decisions convey an important message to us? They do, indeed. We talk a great deal in this Chamber about the balance which exists between the European Commission, Council and Parliament. In my view, there is an imbalance, with the EU's government, the Commission, having a monopoly over initiating legislation. In some cases, it almost acts like a judge. It controls the main power, while we in this House give it the rubber stamp of democracy. The Treaty of Lisbon does not specify the duties of the permanent president. These will obviously depend on how charismatic and determined the person ending up in this post is. It can be interpreted from the decision that the power and control should remain - in your words - with the Commission representing the supranational common interest. However, what we say is that it has remained in the hands of the head of an empire centrally controlling the lives of 500 million people.
On the other hand, it would also be very important to make sure that we act decisively where our immediate task is concerned, when we talk about the climate conference. However, this involves a decisive step against the United States. I am almost confident that the reason why President Barroso has just stepped out was to make a telephone call on this matter.
(EL) Mr President, it is important that the Treaty of Lisbon has finally entered into force. Of course, European citizens have been watching for ten years as the European Union has failed to find ways of ensuring the institutions work effectively following enlargement with the accession of the twelve new Member States. Today, however, things have changed. We have a Council President - and everyone assures us that this is a person who will seek consent and agreement - and we also have a High Representative for foreign policy.
Commenting ex ante on whether or not they are suitable in comparison with those whose names were being bandied about beforehand or compared with those who have supposedly specialised in such matters is unimportant. What is important is how the treaty will be applied. Cooperation between the European Commission and the European Parliament is hugely important here. Parliament's role has been strengthened but, in order for it to be strengthened in essence and for European citizens to perceive this, the European Commission urgently needs to raise questions, given that it has the initiative in the European Council.
The Council will supposedly operate faster, given that it will no longer operate as before under the presidencies of the Member States, and governments will not have the opportunity to manipulate the Councils in order to argue that everything good comes from governments and everything bad and irritating comes from Brussels.
Clearly, there will be questions at the December Council about enlargement, but neither the Minister nor the President of the Commission has given us any details; they have only spoken to us in general about other matters. It is a fact that enlargement to the western Balkans and Turkey, on the basis of the proposals by the European Commission, is up against numerous doubts and questions, despite the objective of integrating these countries into the European Union.
(FR) Mr President, Commissioner, on Thursday the European Union appointed Mr Van Rompuy as its first permanent President of the Council and Mrs Ashton to be in charge of European diplomacy. Ladies and gentlemen, I wanted to return to the debate that has been taking place in our institutions since these appointments were announced.
Indeed, in my opinion, beyond the issue of names and functions, there is the central issue of the States. Let me explain what I mean. We are witnessing what could be the worst nightmare of those who conveyed the ideal of the European Community and their desire for union. At that time, it was believed that the roots of the Union were to be found in state legitimacy and that its future lay in transcending national selfishness. Tension between two contradictory mediums, which is sometimes painful, often produces original mechanisms, but, above all, serves a political approach that is unique in the world.
This nightmare, ladies and gentlemen, is that of a Europe that would be limited to a community of intergovernmental acquisitions. The result, as we can see today, would be suspicion of incompetence, presumption of illegitimacy and tension between political families.
In making this speech, I do not intend, as you will have gathered, to return to making judgments on mere intent. I prefer to recall with you the rights and duties of we MEPs. Our duty is to question the impenetrable haggling that surrounds appointments to the posts that resulted from the Treaty of Lisbon. Our duty, in future, is to force the Council to put an end to this undemocratic, archaic method of appointment that fosters the idea that Europe, in building itself, is sheltered from the peoples.
Our duty is to use all our new parliamentary prerogatives to influence the policies that will result from the new powers guaranteed to us under the Treaty of Lisbon.
Parliament, between a weakened Commission and a strengthened intergovernmental centre, needs to become the institutional point of equilibrium. On this matter, I hope that the Vice-President of the Commission will be subject to the same hearing process by the European Parliament as the other commissioners. Indeed, we have a right to carry out this process; it is conferred by the treaties. I also support the proposal of Mrs Harms, who has suggested a meeting between the new President and the groups as a whole.
Our duty is to kick-start European integration, which is in a seriously bad way. No one can reasonably want the mandates entrusted to Mr Van Rompuy or Mrs Ashton to fail and, more especially, I wish Mrs Ashton every success because I am proud that a woman has been appointed to this post of High Representative.
(FR) Mr President, first of all, thank you to the Swedish Presidency for leaving us, at the end of the year, with the best of itself. This is good news for the Commission and good news for our Parliament.
Having said that, I shall now take up a number of points. Firstly, the issue of appointments. I am not calling into question the issue of people, but that of procedures. Furthermore, I really do hope that this is the last time that this will happen in such a way. Europeans expected transparency, democracy and clarity in the debate and, basically, what they got was obscurity and last-minute negotiations held behind the closed doors of a European Council. This must not be repeated, and I believe it will be up to our Parliament to propose new procedures and new rules for the future.
With regard to climate change, my wish is that the Union will speak with one voice and act jointly after Copenhagen, no matter what the scope of the outcome of the conference. Let us move forward! Let us aim for an actual 30% reduction in greenhouse gases! When I say 'actual', this means that it will eventually be necessary, one day, to raise the issue of derogations and emissions trading. Let us move forward and, again, make a firm financial commitment to developing countries. We owe it to them.
Lastly, with regard to the economic and social situation, we must work on establishing a new economic model that gives priority to employment, social progress and the long term, in other words, sustainability in all its forms. We therefore need supervision and regulation, a policy that is more advantageous to small and medium-sized enterprises, and common thinking on a tax system that favours the long term over the short term.
(DE) Mr President, ladies and gentlemen, what position are we in now in the run-up to this summit in Europe? Some speeches made it sound as if everything would be fine provided that we simply had enough social democratic or liberal - yes, Mr Schulz - commissioners. I believe that is a mistake. Everything will be fine when we agree on the major tasks facing Europe.
In Europe 20 years ago, we brought down the Iron Curtain and it seems to me significant that it was the people, the citizens, who achieved that and not the armed forces, the governments or the secret service. I believe that in future, too, we will only be able to build Europe together with the citizens.
Secondly, there are other walls to be brought down, including those in our heads. For example, many people still believe that we can play off freedom and security against one another, although we know that freedom is only effective when we protect it. However, this protection must not be at the expense of our fundamental rights and must not lead to the creation of a surveillance state, given the example of SWIFT and other issues.
Many people also believe that it is possible to play off Europe and democracy against one another. However, only a democratic Europe can be successful in the long term. Many people believe that the environment and the economy are opposing concepts, whereas the only way to ensure long-term prosperity is to establish an environmental economy.
Finally, I would like to say one thing. We are now in the run-up to Stockholm and if we do not do whatever is possible there, regardless of the cost - and many people are prepared to spend hundreds of millions on bailing out the banks, but are tight-fisted about the climate - if we do not act quickly and consistently, then what applies to me as a speaker now will also be true of the human race. Its time will be up.
(LV) Thank you, Mr President. Last week, European society experienced two events. The society of football saw how a referee chose a team that will take part in the World Cup finals, but society as a whole failed to see or to understand how and why certain arbiters chose the champions for European office. Yet, if one asks whom the occupant of the White House or the Kremlin will call in future, the answer is they will call the same people they called before. As for the Council's December measures, given the economic, financial and employment situation, I challenge the Swedish Presidency not to forget the well-known situation of the Baltic States in these respects. Given the aggressive investment into these countries, they have been forced desperately to adhere to their national currencies' tight and investor-friendly peg to the euro. What this means in reality is the devaluation of their economies, so that the Baltic peoples are becoming the unemployment champions, while their demographic society bleeds to death. What sort of European solidarity can we tell our citizens about if their social and economic situation ends up even further behind the European average than it was before they joined the European Union?
(BG) The entry into force of the Treaty of Lisbon should entail greater transparency, greater democracy and greater effectiveness for the decision-making process. However, as we are well aware, effectiveness and democracy do not always go in the same direction, especially when there is a lack of coordination between the institutions and relations with citizens. There is no doubt that it is more democratic to find an appropriate way for European citizens to be involved in the election of a president of the Council so that the European Union can really get closer to its citizens. I think that this will be a task for the future. In spite of all this, I wish those appointed as President of the Council and High Representative every success.
As far as the forthcoming Council meeting on 10 and 11 December is concerned, I greatly hope that an ambitious programme of institutional matters relating to the Treaty of Lisbon will be adopted at it. I am thinking of the European External Action Service. We must be given a clear understanding of its composition, legal status and powers. In this sense, our Parliament is voting on its position on Mr Brok's report. I am also expecting to receive a clear explanation from the Council on the results of the coordinated strategies applied and proposed for exiting the crisis, including any package of economic and financial measures. I would like to know in particular what the Council's view is of the future European Financial Supervisory Authorities, which should reduce in the future the risk of financial misdemeanours, which basically contributed to the current crisis.
Another important point which I am expecting to hear the Council's decision on is, for example, an integrated post-Lisbon strategy, which we heard is expected to be adopted in March 2010. I hope that Parliament will take an active role in this strategy. Europe's citizens must be at the heart of this strategy. Providing jobs through investment, research, innovation, green technologies and eco-efficiency must be a factor contributing to sustainable economic development, and not the other way round. With regard to the Stockholm Strategy, I would also like the Schengen Area to be expanded, of course, to include Bulgaria and Romania as soon as possible. Thank you and I wish you every success at the meeting.
Mr President, first of all, I would like to say that I welcome the new appointment of Mr Van Rompuy and I am particularly proud that we have an extremely able and talented British woman in Cathy Ashton as the first High Representative.
Regarding the Council meeting in December, we have seen the impact of adverse weather this week in Cumbria in the north-west of England, which has experienced severe flooding, and it is not just in Europe that the weather is creating unexpected hardship. Adverse weather is causing other unforeseen human tragedy across our planet.
Denial is the easy option, but I did not go into politics to fight for easy options. I do not want my children or my grandchildren to ask why I did not act. In my region, the Conservatives are represented by Roger Helmer, who describes man-made climate change as a myth. Despite the claims of the Tory leader, David Cameron, that they are a party of the environment, Helmer represents the danger and unreliability of Conservative environmental policy.
We need to act, but fighting this alone will not work. We need action at all levels, which involves reducing the amount of carbon we produce to at least 2%. I support those like our Prime Minister, who has pledged to cut carbon emissions by 80% by 2050. The Labour Government in the UK wants a deal that is ambitious, effective and fair and to support the poorest countries to cut their emissions and adapt to climate change.
Any climate financing agreed must be additional to existing development aid targets and it must not come from existing budgets. Any funding agreed at Copenhagen needs to deal specifically with the effects of climate change on the developing world and should not replace other valuable aid flows. Presently, the focus seems to be on near-term, fast-start finance, but we also need long-term commitments. Can Mr Barroso guarantee that he will make post-2012 finance commitments a priority for any Copenhagen agreement?
Mr President, we stand at the beginning of a new era, and perhaps we should pose ourselves three questions: who, how and what? The 'who' was more or less answered last week, and nobody could be more pleased than me. In a week where we started with only three women in the Commission, we finish with nine.
I can advise some of those that the women MEPs in suits and ties have stood down for the moment, but they will be back in five years' time if the process does not improve. Next time, please can we have a process where all Member States nominate a woman and a man as candidates, so that we do not have the last-minute rush.
That is what I want to talk about as well: the 'how'. This process was untransparent. It has been mentioned that we now have to think about the practical implications of the Lisbon Treaty. Let us make transparency the watchword for our three institutions and how we deal with one another, how we are open to the public. Transparency must rule in the future.
The 'what' must be the focus on our citizens. The new Stockholm Programme is a good start, much more citizen-centric than any of its predecessors, but we must continue to protect our citizens' rights in giving them protection but also making sure that their daily lives are easier across Europe.
(PL) Mr President, the forthcoming European Council Summit is still going to be dominated by the recent elections of the President of the Council and the head of EU diplomacy. For many, not only was the election of these particular people a surprise, but also the lack of a clear indication of their responsibilities. For a long time, we have been told that the new Lisbon Treaty will improve the work of the EU, but now, at the outset, it turns out to be evoking conflicts over personnel. Neither of the candidates has presented a programme, in contradistinction to Mr Barroso, for example, who did present a programme prior to his election.
We are moving into an experimental phase in which a great deal is going to depend on the personality and imagination of the new leaders. We can only hope that, when they are dealing with matters like Commission reshuffles and cyclic changes in nature which are largely independent of human activity, they will also deal with resolving the specific problems of EU citizens, such as the economic crisis, aid for the poorest regions in the EU and the fight against terrorism.
Mr President, I think that after the Lisbon Treaty becomes reality, the meeting of the European Council last week and the nomination of Commissioners, it is time to set new perspectives and see the new challenges that are ahead of us.
One of them is obvious and that is that the work after Copenhagen will be just as challenging as the work before. It will continue to be one of the main tasks for the European Union and the new Commission. But, also, we shall consider the fact that now is also the time to leave behind the old concepts of East and West in Europe, or new and old, and to think that it is one Europe.
And it is also time to see that now, after all the discussions regarding the Lisbon Treaty, it is time to see a new momentum for the enlargement process.
Croatia and Iceland - I would like them to compete to be number 28. But, also, the western Balkans and, of course, the negotiations with Turkey need to be considered. Those are issues that are now ahead of us and are a way of improving the strength of the European Union in a new world, where we need to be strong and to lead as regards ideas and values.
But it is also a matter of now ensuring that we will have a new agenda for a social Europe - meaning jobs, innovation and prosperity - and the only means to achieve that is to ensure that, after the crisis, we can become a competitive and leading economy.
And I would underline that there is a responsibility for the new Commission to ensure that there will be no protectionism, that it will be easy for small and medium-sized enterprises to grow and emerge and act throughout Europe, and that we can ensure that Europe will be a dynamic economy. This is important, and I say this to the President of the Commission and to all Commissioners: we need to ensure that we have a competitive European economy in order to have a social Europe.
(HU) Mr President, Mrs Wallström, the Treaty of Lisbon's ratification process is now over, and Heads of State or Government have elected Commissioner Catherine Ashton as the EU's first Foreign Minister, although this is not her official title.
The next task now will be to set up the European Union's foreign service. There is one consideration which I think is important to bear in mind when setting up this service - and I am asking the Swedish Presidency, and Cecilia Malmström specifically, to ensure that attention is paid to this in the foreign service - which is that there is an extremely low level of representation of new Member States in the Directorates-General for External Relations and Enlargement. When national quotas are being assigned to Member States, consideration must be given to the fact that the new Member States are essentially barely represented in these two Directorates-General. Therefore, no discrimination should be applied because for the foreign service to gain credibility in people's eyes, attention needs to be paid to this proportionality. It is very important for this proportionality and equal treatment to be implemented in the foreign service. This is in our common interest.
I urge the European Commission and Council as well to look closely at this aspect. Out of the EU's 143 external representations, there is only a single ambassador from a new Member State. This fact speaks for itself.
(FR) Mr President, what I am going to say does not concern the Swedish Presidency-in-Office of the Council, which has been an excellent presidency, and I would like to congratulate it, but my comments concern, more specifically, the entire College of the European Council.
What has not been done to save the Treaty of Lisbon? We have fought for years to make Europe more transparent, more efficient, more visible, closer to the citizens.
By our reasoning, the extraordinary European Council on 19 November 2009 would not have betrayed the spirit of the Treaty of Lisbon by appointing the President of the Council and the High Representative only after the new treaty came into force. We have fought for 10 years to have this treaty, and the Council did not want to wait 10 days to enforce the new provisions relating to the appointment of the two posts.
The spirit of the Treaty of Lisbon, for which we have fought so hard, would not have been betrayed by entrusting the post of President to Jean-Claude Juncker, a staunch European, fine teacher and Europe-enthusiast with outstanding experience and expertise. It is rare to come across someone embodying so many qualities. It has not yet been explained to us in what way his unquestionable qualities constituted an obstacle to his appointment, as indeed seems to be the case. I am not the only one who would like to be enlightened on this matter.
From ordinary European Council to extraordinary European Council, last Thursday's meeting was not capable, either, of disguising the underlying divide between intergovernmental spirit and the Community method. I am not the only one to deplore this state of affairs. Even though, after the referendum in Ireland, many people believed Europe had been given a new lease of life, just as many people regretted the rather unconvincing start to the beginning of this parliamentary term.
Just a word to conclude: it only remains for me to hope that the appointed President, whose human qualities and political skill are well known, manages as quickly as possible to give fresh impetus to a Europe that sorely needs it.
(MT) Sometimes we get so caught up in our daily work routine that we fail to fully appreciate the historical moments passing us by. The entry into force of the Lisbon Treaty is one such occasion that will go down in history and which our children and future generations will eventually study and learn about. However, on occasions such as this, we must also reflect upon the meaning of such an historical moment. I would like to make two brief reflections.
First, thanks to the treaty, we will finally see an end to what I believe are useless debates on the European Institutions and on the constitution of the European Union. Instead, we are now going to be in a better position to face up to the realities that Europe has to deal with, such as the economic situation, employment, climate change and immigration. These are the challenges that our electorate wants us to tackle.
The second reflection concerns Parliament's role. This is the last time that the Parliament will be meeting within this plenary with the powers it has had thus far. This parliament was born fifty years ago, and its members were appointed by national parliaments. Today, it is a Parliament that shares the power to decide, legislate and draw up laws together with the Council of Ministers. I believe that this will result in the creation of European Union laws that will better reflect our citizens' interests. This Parliament shall be committed to guarding the citizens' interests in the laws we adopt.
I augur that the Council that is meeting next week will dwell upon the historical meaning of this moment and that together, we will work towards overcoming the challenges we are contending with.
(DE) Mr President, ladies and gentlemen, there is one clear priority for me, for all of us and for the entire European Union in future, and that is the labour market. We must pay much, much more attention to creating new jobs and securing existing ones. This highly important area can be the key to a successful and sustainable Europe and, in my opinion, has been seriously neglected in recent months. We must be aware that a low unemployment rate has a positive influence on many other areas. Let us make sure that we are applying the lever in the right place.
In addition, I fail to understand many of the speakers in this House who complain that some European politicians did not enjoy worldwide fame before their election. Why should they be famous? We need to be self-confident enough as Europeans to say who we like and who we think is appropriate and then to elect these people and not to decide on the basis of whether other people have or have not heard of them or whether or not they suit our partners throughout the world. Any other approach would be ridiculous, just as ridiculous as many of the speeches from many of the people who, if they are here at all, are hiding behind their brightly coloured flags.
Mr President, this is a good beginning for Advent time - looking forward to the Lisbon Treaty coming into force.
However, it is not just God's gift. We need to make a determined effort to gain added value for our European project. First and foremost, the way is now open for common European policies. There are no longer any formal excuses to abstain from them. It is now up to the Council to start vigorous common foreign security and energy policies that could become truly credible for our partners. One of the most pressing tasks will be completion of the single energy market, developing all-European energy-supply networks and storage facilities, as well as implementing an energy solidarity clause.
The second problem arises from the economic crisis. In fact, the countries outside the euro area have suffered the most from the dramatic decrease in investments and rising unemployment. They also have become more vulnerable due to competitive disadvantage if compared to the euro area members. Therefore, temporary measures by the EU, like additional lending facilities to support SMEs and energy and infrastructure projects are clearly needed. Furthermore, better access to the European funds could be facilitated by temporarily reducing the national cofinancing requirements.
As you know, President, my country, Estonia, is making determined efforts to join the euro area by 2011. Estonia has one of the lowest foreign debt rates and has succeeded in bringing the budgetary deficit under control. The recent acknowledgement of Estonia's efforts by the OECD and Commissioner Almunia are encouraging signs that we are on the right path.
(SL) In December, the European Council will address very important issues. This will be the first Council meeting after the ratification of the Lisbon Treaty and my colleagues in this House have already spoken about what those issues will be.
Personally, I would like to draw your attention to one very important issue that sometimes tends to be overlooked but which concerns the stability of Europe and the European Union as a whole: and that is the issue of the former Yugoslav Republic of Macedonia (FYROM).
The FYROM has been a candidate country for the past four years and, over the past 18 years, it has been in a virtual frozen conflict with Greece, its southerly neighbour and a long-standing member of the European Union. This means we could be said to have a frozen conflict in the heart of Europe.
This year has been a very successful one for the FYROM. In 2009, the FYROM made significant progress. It has received a positive report from the Commission, which recommended that the Council give this country the go-ahead to commence negotiations on fully-fledged membership. On 20 December, it will have its visa requirement lifted and, a short while ago, we had elections in Greece.
I call on the representatives of the Council and the Commission, on the one hand, and on the Member States, on the other, to lend support to Prime Ministers Papandreou and Gruevski, these courageous two men, so that they can finally find a solution and so that the FYROM can join the large family that is Europe.
(PL) Mr President, the European Council to be held on 11 and 12 December will sum up a fruitful Swedish Presidency. I would like to congratulate the minister and the entire government, because they finalised the very difficult ratification process. Secondly, implementation of the Treaty of Lisbon is beginning. It also introduces new institutions, such as President of the European Council and High Representative for Foreign Policy. We know that these appointments have caused discussion and controversy, including here in this Chamber.
We wish the nominees well, but we would like to say that the real test will be, amongst others, the quality of Eastern policy and the process of setting up the European External Action Service. We regret, however, that there is no one in the team who would represent Central and Eastern Europe. I think another reshuffle could certainly fulfil this requirement in the future.
The Copenhagen Climate Summit is to approve, among other things, the ambitious objectives which have been put forward by the European Union. This, too, is a matter for the forthcoming Council. So is the Stockholm Programme, which is important from the point of view of security, and the citizens, and the new provisions of the Treaty of Lisbon. In addition, there is everything connected with the economic crisis.
Our expectations connected with the introduction of the Treaty of Lisbon are, above all, a more efficient EU, able to carry out further enlargement and bringing benefits both to citizens and Member States. We expect the Treaty of Lisbon to bring a new start to the common market by eliminating the gulf between political and economic integration. We would also like appointment of the new European Commission to be done with respect for the European Parliament and its rights, as well as implementation of the new role for national parliaments while preserving the principle of subsidiarity, and discussion of how to build Europe after Lisbon. However, practical implementation of the Treaty of Lisbon means an acknowledgement that solidarity and energy policy are also matters governed by current legislation, such as the regulation on security of gas supply.
(ET) Mr President, first I would like to talk about the High Representative appointed last week. Some previous speakers have criticised both the President and the High Representative, which I consider quite inappropriate. No one is ever entirely happy, but personally I see the appointment of both Representatives in a positive light, since a balance has been found between everyone's interests: between small and large countries, between men and women, and between the different political poles.
Perhaps the only thing that annoys me personally is that no Representatives from the new Member States got any of these posts, although perhaps this will be possible next time. In any case, I want to thank every candidate from my area, especially the Estonian President, Toomas Hendrik Ilves, and the Latvian President, Vaira Vīķe-Freiberga. I think, though, that now we should go on with the essential work and stop occupying our time with personalities.
The second important point I wish to talk about is dealing with the financial crisis, which I believe the Council has made a priority. The citizens of Europe expect us to deal with the problems of unemployment and the financial supervision package. As far as this is concerned, it is very important what kind of Commission the new Commission will be, and how effective it will be. This is also true for my country, Estonia, because for us, the most obvious aim is to secure new economic growth in order to become an enfranchised member of the euro area, which we are very close to doing, as there is a large possibility that we will fulfil the Maastricht criteria. Thank you.
(SL) I am pleased that the first meeting of the Council to be held according to the rules of the Treaty of Lisbon is upon us. I wish Mr Herman Van Rompuy, the first President of the Council, every success. We have quite similar views on how we should act in unity, while having regard to our diversity.
The new institutional arrangements have been adopted in order to bring our decision making closer to citizens and to make it simpler, more democratic, more transparent and more effective. In this respect, we have heard much talk of a powerful Europe. However, the essential question which needs to be asked here is what concept of power we should develop, or on what foundations we can build a powerful Europe. The European Union's power and success hitherto stem from two key ideas of Europe's founding fathers: the first being respect for human dignity and the second cooperation. This means that, whilst working to safeguard our interests, we should also consider others, whether that means individuals, peoples, minorities or countries.
Today, we need to ask ourselves once again in all seriousness what it means to respect human dignity and what it means to put the human person at the centre of our concerns. This question is very closely linked to the Stockholm Programme. Many of you here have called attention to the fundamental freedoms and the need to protect them, but we appear to have quite divergent opinions about where human rights actually begin. I hope that we can, at least, agree that human rights begin before a person is granted citizenship of a given country.
I am with those who firmly believe that Article 1 of the European Charter of Fundamental Rights ought to apply to human life in its entirety, i.e. from the beginning to the end of a person's life. In particular, we need to protect those who cannot protect themselves. Before we can protect human freedoms, we must protect human life.
I was pleased to hear so many of you use the words 'acting together' and 'acting in partnership'. Europe's power lies in its joint efforts, whether we speak of the humanitarian or the intergovernmental method. We might be facing increasing challenges which demand that we show joint political will, but more cooperation does not mean losing our identities.
(SV) Mr President, we are hearing criticism that two quite unknown politicians have been appointed to top positions within the EU. I think that this criticism is unfair. We in Parliament at least have come to know Mrs Ashton as an excellent leader. However, the criticism needs to be dealt with, for many are now concluding that the Member States want to see the EU function merely as an intergovernmental coordinating body, rather than a separate political level with the task of finding common solutions to major challenges such as growth, jobs, peace and the environment. If it were true, it would be quite absurd.
Against this background, it is worrying that the Commission and the Council have found it so difficult to demonstrate any ability to act in respect of one of the greatest internal challenges that the EU is facing, namely the reform of the EU's long-term budget. We now need to provide the necessary resources in order to invest in the internal market. It is transport and infrastructure for energy that are at issue. We must provide the resources necessary to be able to back up what we are saying in the new Lisbon strategy with a view to 2020. We need to resolve the issue of climate financing at least to some extent through the EU's budget and we need to prepare for forthcoming enlargement.
My question to the Presidency and the Commission is therefore: when will we see tangible proposals for a mid-term review that will have an impact on the non-existent budget margins for the remaining three years of this financial perspective, where the current ceilings prevent any reasonable action being taken to tackle the challenges that cannot wait until after 2013 and also a proposal drawing up guidelines for a long-term budget reform?
(GA) Mr President, I would like to say a few words on behalf of Ireland on this historic occasion for the European Union.
The Lisbon Treaty coming into being, particularly on the foot of the 67% vote in favour by the Irish people, is a great boost to everybody in the European Union. I think this is reflective of the support there is amongst the citizens for the good work that the European project has done over many years.
Unfortunately, the appointment of the President and the High Representative has brought a lot of negative criticism which I think is somewhat unfair.
Firstly, when people are appointed to office, they should be given some time to settle in and they should be judged by results and not by preconceived notions of their ability to do the job.
In the case of Mr Van Rompuy, it has been said of him that he is a consensus builder and an effective negotiator, as if these were negative attributes. These are very important attributes in the times we live in. What do we want? A presidential-style guru strutting the world stage, causing trouble? A destroyer, a disrupter? No, what we need now is a good, effective, sensible chairman and I think we have got that. I wish him well.
As regards Baroness Ashton, it has been said she was never elected to office and that is true, but that in itself does not reflect one way or another on her qualities as a person or as an effective politician. I only saw her in action here since I came here and, in particular, I questioned her on the trade agreement with South Korea and I thought she acquitted herself very well.
I think some of the comments made today unfortunately by Mr Farage were over the top, but at this stage I am becoming aware of the fact that Mr Farage is like a long-playing record. He keeps repeating the same political agenda, harking back to the days of Rule, Britannia! and nation fighting nation. Those days are over. The European Union is the greatest peace process ever known. It shall continue to do so and we parliamentarians must work hard to ensure that that is the way it is going to be from now on.
(PT) Mr President, this is an important debate, since I believe that it is the last in which we will be discussing names. It is, in fact, time to turn the page, to discuss policies and to discuss the challenges facing the European Union. I would like to highlight one such challenge: the issue of tackling the crisis. It is one of those issues on which the European political institutions have been most united.
It is time to congratulate the Council on its concern and, in particular, the Swedish Presidency. It is time to congratulate the Commission and its President, who has always been very concerned about tackling the crisis, and to highlight that Parliament itself has shown great readiness to discuss this issue by setting up a special committee.
However, it is also a time when there have been discrepancies between what is said by political leaders and what has been said by the governors of the central banks, at both national and European levels.
Firstly, we need to be cautious about the end of the crisis. This is not the time to withdraw support measures for state economies and companies. It is also time to plot the route ahead. The leaders of the central banks have alerted governments to an ambitious plan to correct deficits.
Times change. Moreover, they have revealed their opposition to some policies, such as those that aim to lower taxes, in a message addressed to several governments. I am sorry that the Portuguese Government is not going down the route of lowering taxes. The route has to be that of competitiveness, and the message of this concept has to be clear: more competitiveness, more stimulus, more growth, more support for companies, more Europe to support growth and jobs.
(HU) Mr President, the Copenhagen conference features as the fourth item on the European Council's agenda. There are two important controversial points preventing the European Union from reaching a united stance on this. One concerns the sale of carbon dioxide quotas after 2012. The Commission and some of the old EU Member States want to ban the sale of quotas after 2012. However, nine countries - the Czech Republic, Poland, Hungary, Romania, the three Baltic States, Slovakia and Bulgaria - are insisting on being able to sell their quotas after 2012 as well.
The countries mentioned, including Hungary, have fulfilled, failed to fulfil and overfulfilled their Kyoto commitments. Hungary, for example, which committed to an 8% decrease, has achieved a 23% decrease. This is why Hungary finds the Commission's stance totally unacceptable and is insisting as firmly as possible on being able to sell its carbon dioxide quotas after 2012 as well. I would also like to call on my fellow Members from Bulgaria, Poland, the Czech Republic, Slovakia and the Baltic States, irrespective of party affiliation, to stick just as resolutely themselves to this viewpoint.
(DE) Mr President, ladies and gentlemen, firstly, I would like to offer you, Mrs Malmström, my sincere congratulations on moving, so to speak, from Parliament into government and from government into the European Commission. I wish you all the best.
We are having the last meeting under the Treaty of Nice and we are talking about the first meeting under the Treaty of Lisbon. This quantum leap, this change, this new chapter must be noticeable at the first summit. Europe has changed. The debate about the institutions is over and the debate about staffing as well, I hope. We are moving over to policy making in a new context. Citizens' rights and parliaments will be strengthened, the European Union's and the institutions' ability to act will be reinforced and we, all three institutions, will be given rights which will make it easier for us to represent our continent in the world.
You can write anything you like on paper. However, whether we can convince the people that we have the political will to take action, formulate new objectives and involve citizens in projects will depend on all these meetings in the next few weeks. I am expecting this summit to generate a new dynamic, a new sense of responsibility and a more serious approach to handling different topics. What we have seen over the last few days was the search for the lowest common denominator: nationalisation and politicisation. The Treaty of Lisbon, on the other hand, is a call for Europeanisation and for policy making.
This is why I expect that we know what we will do with the model of the social market economy. How will we handle the financial and economic crisis? We cannot do this by defending existing rights, but by searching for global solutions. I also expect us to review our finances. It is essential for us to know how much money we have to spend on our policies. The summit must pass the responsibility for this financial review to the Commission. We must discuss the various themes seriously, honestly and openly and set ourselves new objectives. I wish you all the best.
(FR) Mr President, Commissioner, we should be happy today, as we are emerging from an institutional difficulty. We have the Treaty of Lisbon, we have parity, we have faces, and yet how can I explain to you this uneasiness that I feel?
Today, in this almost empty Chamber, I sense no life; we are taking part in a disappointing debate with regard to the preparation of this European Council. I cannot explain this sense of uneasiness regarding the preparation of this final European Council under a rotating presidency.
What a difference from the joy of the peoples in 2004, when the former Communist countries joined the Union! What a difference from the celebrations to mark the twentieth anniversary of the fall of the Berlin Wall! Yes, we know now that the solution will not come from the Member States. The solution will come from the peoples, it will come from the European Parliament.
So I look to the Commission, which ought not to take sides, but to establish a political alliance with the European Parliament so that the alliance of the peoples ensures that we can dream of what we desire for this European Union, the Union of peoples.
(DE) Mr President, I agree with the majority of the previous speakers that the entry into force of the Treaty of Lisbon represents a new historic phase in European integration. However, the people, the citizens throughout Europe are not always in the mood to celebrate when they think about it. Many people are afraid that the Treaty of Lisbon could result in increased centralism in Europe.
Many people fear that the small EU Member States, for example, my home country of Austria, will have less influence, because the large Member States will be able to decide everything as a result of the new voting methods. People also have the feeling that the choice of the people to fill the top positions in the European Union was based on the weakest and lowest common denominator. That is not to say anything against the personal qualities of Mr Van Rompuy and Baroness Ashton. However, people realised that the process did not involve democratic choice.
If we want to lead the European Union into a productive future, we in this Parliament must push for more democracy, including in the process of choosing people to fill the top positions.
(FR) Mr President, Mrs Malmström, Commissioner, ladies and gentlemen, the European Union returned to growth in the third quarter of 2009, which could lead us to believe that the worst is behind us.
However, a worrying situation remains, that of the explosion in unemployment, and we must therefore continue to be extremely cautious. Moreover, the Commission, in a report dated 23 November, states that the financial crisis wiped out more than 4 million jobs between the second quarter of 2008 and mid-2009.
It is vitally important today that, at the next European Council, the issue of employment be discussed within the context of the post-2010 Lisbon Strategy. The latter absolutely must include bold targets and innovative measures.
I believe that, from now on, the debate must focus on adapting this Lisbon Strategy to this confused period. Our fellow citizens expect Europe - and we see it every day on the ground - to provide solutions to the employment crisis. Let us not disappoint them.
However, my observation and my disappointment are akin to those of my colleague, Mr Audy, in the face of an almost empty Chamber, in the face of an extremely worrying situation for our fellow European citizens.
(IT) Mr President, ladies and gentlemen, first of all I wish to thank the Swedish Presidency for the great efforts it has made during these months, which have led, amongst other things, to the adoption of the Treaty of Lisbon.
Finally, after 10 years of institutional impasse, the European Union can resume its trajectory of growth, which was unexpectedly cut short some time ago, by strengthening the codecision procedure.
Quite apart from any debate over the qualities of the individuals chosen, the appointments made in recent days have certainly shown that the appointment procedures are far removed from the principles of transparency and responsibility in respect of its citizens that the European Union upholds. This House must undertake to ensure its greater future involvement in negotiations, which cannot and must not be conducted in secret by the States within the Council.
Lastly, I hope that we will be able to conclude 2009 by reaching an ambitious agreement at the Copenhagen conference, where the European Union must speak with one voice to express its opinion on climate change.
(PL) Mr President, the most important work of the Swedish Presidency was, more than anything, the Lisbon Treaty, which opens up new possibilities for Europe. We need to establish a road map for its introduction. Filling vacancies is only the beginning. Secondly, we need to adopt a plan for economic renewal. We need to remember, not only about help for the banks, but also about help for ordinary people, especially in the area of limiting unemployment. Thirdly, we are working on a strategy for combating climate change - and this is good. We are deciding what should be done in this area, but let us remember that, in terms of financial aid, the fight with the crisis comes first. Fourthly, the Stockholm Programme means a safe and open Europe, a Europe of freedoms - only then is it a common Europe. A certain kind of balance between these important values is essential here. Finally, development of the Baltic Sea region requires greater cooperation of the Member States in the region, and Sweden has done a great deal in this area.
(RO) I want to begin by congratulating the Swedish Presidency for the way in which it has made the preparations for the transition to the Treaty of Lisbon. This priority on the Swedish Presidency's agenda has been successfully achieved. I believe that the Council in December must work on finding solutions aimed at tackling the two-fold challenge Europe is facing: the economic crisis and climate change.
At the moment, confidence needs to be restored in the financial markets by setting up a monitoring system designed to manage and prevent the occurrence of a similar crisis in the future. On the subject of climate change, I think that the drafting of the environmental protection policy must not affect other types of policies, or the allocation of European funds for policies such as regional development.
Mr President, I will answer a few short questions. There was a question about Turkey. We are, of course, pleased that Turkey continues to have European integration as an overarching objective. The negotiations with Turkey are progressing - perhaps not as quickly as we would like, but progress is being made and we hope to be able to open the environment chapter at the end of the year.
Naturally, we also support the negotiations between Turkey and Cyprus and the talks that are being held on the island to find a solution to its division. It is the parties concerned who are responsible for this process and the UN is providing assistance, but the EU, of course, supports this and I was in Cyprus very recently to talk with the various parties involved in this matter, as it would be fantastic if a solution could be arrived at soon. There will also be a debate on enlargement in respect of Turkey and other candidate countries this afternoon with the Minister for Foreign Affairs, Carl Bildt, when Members will have the opportunity to ask questions about this and other issues.
I will say a brief word about the Baltic Sea Strategy. I would, once again, like to thank the European Parliament for the support it has shown to the Swedish Presidency with regard to this matter. It was, of course, here in Parliament that the idea of the Baltic Sea Strategy was born, so we are very pleased that it is now in place and in force. It will be a very important factor in being able to tackle the environmental problems in the region, but also in increasing cooperation for prosperity, innovation and security, among other things.
The European External Action Service is one of the biggest and most important changes resulting from the Treaty of Lisbon. At the summit in October, the European Council approved a general framework for this Service. Mrs Ashton will now continue to work on this framework together with the European Parliament and will submit a final proposal by April next year at the latest. The External Action Service will, of course, be phased in gradually and it is important for this to be carried out in a competent and constructive manner. The European Parliament will have the opportunity to discuss the form that this will take.
As regards the budget review, Mr Färm, I fully share your view that, now that we will finally have the Treaty of Lisbon in place in a week's time, with new modern ground rules for the European Union, we clearly also need a modern budget that is able to meet the challenges involved. I hope that the new Commission will be able to table such a proposal as soon as possible. I believe that President Barroso also mentioned this yesterday during question time.
Eight years after Laeken, we are now on the threshold of a new treaty. It is an historic moment, the start of a new era for the European Union. I am very pleased that the Swedish Presidency has been able to play a part in putting this in place. We can now put the institutional questions behind us to a certain extent and concentrate on the major political challenges that we know the citizens of Europe - because it is, of course, the citizens' Europe that we are all fighting for - are concerned about.
Many of these issues will be discussed at the European Council meeting in December. With regard to the climate - the key issue for our generation - the European Council meeting will be held at the same time as the climate meeting in Copenhagen, and the summit will give us the opportunity, where necessary, to fine-tune our negotiation position in Copenhagen.
As regards the financial issues and the economic crisis, we can put a number of instruments in place and also draw up long-term guidelines for how we can make Europe competitive once again to provide prosperity and social cohesion and, in particular, look ahead to the new Lisbon strategy which, in the long and medium term, could be very helpful to Europe in this regard.
Finally, the Stockholm Programme will bring safety and security to Europe's citizens, and it is extremely important that we get this programme in place. All of these issues will remain after the summit and on all of these issues we will need very close cooperation with the European Parliament. Prime Minister Reinfeldt will be here for the December sitting and will then report the outcome of the summit and also provide a general summary of the Swedish Presidency. Thank you very much for a very good and constructive debate.
Vice-President of the Commission. - Mr President, on this same day that we are celebrating the fact that the next Commission will apparently have at least nine women - and I also see that as a victory for all of us who have actively fought for this - we hear from news reports this morning that, in France alone, 156 women were killed last year by domestic violence. As this is the International Day for the Elimination of Violence against Women, this is something that should make us stop and think and, hopefully, also act in the future at European level, as well as at international level. Perhaps we should also bring this up in different meetings during the rest of today.
This is an important step forward. It also says a lot about the procedure from now on, which should be more open when we appoint Commissioners. I hope that, in the future, Member States and governments will nominate both a man and a woman. I think that is an excellent idea.
Let me also comment on the appointments of a new High Representative and a new Council President. Mrs Cathy Ashton was nominated to the Commission with the full confidence of the UK Government. She was actually voted for here in the Parliament a year ago with a very large majority - with 538 votes, if I am correct. As we have heard from several of you, she has been working very closely with Parliament and has always looked for Parliament's involvement on different issues. She was appointed unanimously by 27 Heads of State or Government, so I think she has all the legitimacy to fulfil her job and to gain the respect of the European Union's foreign partners. I liked the metaphor that was presented here that instead of having somebody who would stop the traffic, or mean red traffic lights, you would have a smooth operator, somebody that would actually help the traffic flow or decisions to be made in a democratic and good way in the European Union. I have got to know her as a very good colleague, and I would say that she is also a convinced European. That is indeed an important starting point.
We have already had good comments in the debate here. I think it has been a fruitful and constructive discussion, and thanks for all your contributions. May I also comment on the direct question by Göran Färm about the budget review. I can only repeat what the Commission President has already told you, that this will be handed over to the new Commission. This is firstly because the new Lisbon Treaty will contain provisions that require a new institutional set-up, so it will also have a good basis for decisions on the budget. Secondly, the new Commission will have to decide on the political priorities and then put its money where its mouth is in order to actually have the budget to accompany the political priorities. I would say that is an important innovation and an opportunity for the next Commission. It will also be handed over to Cecilia Malmström with warm hands from all of us. What the Commission can say is that a proposal for the budget review will come early next year and will be the immediate task for the next Commission.
I would just like to comment on one thing concerning the Stockholm Programme. The adoption of the Stockholm Programme coincides with the entry into force of the Lisbon Treaty, where the European Parliament will have a crucial role in the development of these policies. This will again increase the democratic legitimacy of the important decisions to be taken on justice and home affairs issues. This is good news for European citizens and also for all EU institutions.
On climate change, I can hear that there is a common view here on the active role that the European Union should play in Copenhagen and from now on.
So, again, thank you very much for the debate. With the new Lisbon Treaty, we now have a text that will help us deal with all the important issues that have been raised here - climate change, fighting the financial crisis and its social and other effects - and, of course, also make sure that we have a democratic European Union in the future.
That concludes the debate.
Written statements (Rule 149)
The forthcoming European Council is intended to lay the foundations for the future of the Lisbon Strategy for Growth and Jobs. It is doing so at a time when unemployment in Europe is reaching historic levels and the economy is in recession, foundering in a deep crisis. Eight years on, we must bow to reality: the stated objectives have completely failed. The causes behind this failure lie in what soon showed itself to be the true agenda of this strategy: deregulation of labour relations and the associated devaluation of work, an attack on social rights, dismantling of essential public services, privatisation and liberalisation of key sectors of the economy and imposing the market as supreme in increasing areas of public life. Workers and people have every reason to hope for a radical move away from this agenda: a change of direction that it is vital to implement. Among other things, such a change calls for: recognition of education as a right, not as a service or just another market sector; democratisation of access to knowledge and culture; valuing of work and workers' rights; protection of productive sectors and of micro, small and medium-sized enterprises; quality public services for all; and a fairer distribution of wealth.
Mr President, ladies and gentlemen, at the forthcoming European Council meeting, Member States are expected to agree on the main basic principles being represented at the Copenhagen climate conference. I think that it is important that the issue of energy efficiency does not get sidetracked by emission quotas and the financial support being granted to developing countries. In other words, the European Union tends to forget about this easy prize. The reason why this would be particularly detrimental is because in some regions of Europe, we can reduce emission levels more cheaply by improving energy efficiency than with any other solution. Two conclusions can be drawn from the above. Firstly, the European Union must endeavour to ensure a global convergence of energy efficiency standards with the adoption of the new climate protection scheme. Secondly, energy efficiency subsidies must be given a more significant role in the EU's future long-term budget, with particular consideration for the former socialist countries' building reconstruction programmes. This is due to the fact that in this area, it is possible to achieve spectacular savings with a relatively modest financial expenditure.
The key theme of the Stockholm Programme is 'Building a Citizens' Europe'. What this means to me is that, starting from now, European institutions alongside Member States must make progress towards abolishing the borders inside the EU, as citizens continue to face administrative and legal obstacles which seem to prevent them from exercising their right to live and work in the Member State of their choice. This is why the Stockholm Programme must make this key theme become a reality and come up with clearly defined instruments for facilitating access to the Community labour market for all workers in the EU, which is a major symbol of European citizenship.
In addition, the current economic crisis highlights even more the need to promote the full exercising of the right to free movement. Improving mobility within the EU, in a common area of freedom, rights and obligations, entails consolidation of the Schengen Area and, as a result, the need to integrate the remaining Member States as soon as possible. Furthermore, this also involves good management of the EU's external borders, which must be performed in as consistent a manner as possible.
Mr President, ladies and gentlemen, I wish to thank the Swedish Presidency for its work drafting the new Justice and Home Affairs work programme.
Thanks to the Stockholm Programme, the European Union will be able to improve the everyday existence of all EU citizens. Security, well-being and equality are the result of consistent adherence to the rule of law, solidarity and non-discrimination in different areas of policy and when legislation is being drafted.
I would like to see far more attention given to improving the everyday existence of immigrants, minorities and those who, for one reason or another, face discrimination. This is not just about marginal phenomena: according to a new Eurobarometer survey, one in six Europeans said they had experienced discrimination in the last five years.
In this connection, I would like to stress the importance of the directive now being discussed by the Council on the prohibition of discrimination in the supply of goods and services. Unfortunately, the directive's progress in the Council has been very sluggish, and it has met with considerable opposition from some Member States. The European Union's value base is structured around a respect for the principles of human rights and equality. These principles must also be fully implemented at the level of European-wide legislation.
(The sitting was suspended at 11.40)
(From 11.45 to 12.05, Members gathered for the award of the LUX prize)
(The sitting resumed at 12.05)